Citation Nr: 0000828	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral eye condition, claimed as bilateral cataracts and 
tearing of the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified active duty from March 1959 to March 
1963, from September 1974 to January 1984, and from April 
1985 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied reopening the claim for 
service connection of a bilateral eye condition, claimed as 
bilateral cataracts and tearing of the eyes.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998).  In light of the holding 
in Hodge, the Board will analyze the evidence submitted in 
the instant case according to the standard articulated in 
38 C.F.R. § 3.156(a) (1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 


FINDINGS OF FACT

1. By an April 1993 rating decision, the RO denied service 
connection for a bilateral eye condition based on the 
absence of substantive clinical pathology or diagnosis of 
an eye condition to account for the veteran's subjective 
complaints.  The RO notified the veteran of this adverse 
decision and his appellate rights.  The veteran did not 
file an appeal of this rating decision.  

2. The evidence added to the record since the April 1993 RO 
decision includes Naval Medical Center records, as well as 
the veteran's personal statements.  The medical records 
reflect current evidence of a bilateral eye disability.

3. This evidence has not been previously considered and bears 
directly and substantially upon the subject matter now 
under consideration. 


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a bilateral eye disability in April 1993 
rating decision is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of service connection for a bilateral eye condition.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a bilateral 
eye condition in April 1993 based on the absence of 
substantive clinical pathology or a diagnosis of an eye 
condition to account for the veteran's subjective complaints.  
By Department of Veterans Affairs (VA) letter in May 1993, 
the RO notified the veteran of the adverse decision.  He did 
not file an appeal.  The decision became final in May 1994.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
April 1993 RO decision is summarized as follows: 

Service department records for the first period of military 
service, March 1959 to March 1963, amount to a photostatic 
copy of the DD Form 214.  

The service department records for the second period of 
service, September 1974 to January 1984, reflect that the 
veteran was a disbursing clerk.  The service medical records 
reflect multiple eye examinations, with findings including 
visual disturbances, errors of refraction, no nystagmus, a 
medical history of uncontrolled hypertension, and arterial 
narrowing associated with vessels in the eyes.  The records 
also reflect defective color vision.  In January 1978, the 
blink to stimulation of the lower half of the corneas was 
normal.  There seemed to be a slightly diminished blink on 
the right.  A July 1979 entry reflected "CNP.".  The 
veteran was given a spectacles prescription for driving in 
March 1981.  A November 1983 ophthalmology entry reflects 
problems controlling hypertension with headache and dizziness 
when reading and counting money at work.  The tonometry 
results were 13 mm Hg for both eyes.  Objective findings 
showed that extraocular movements were full.  The 
conjunctivae were clear.  The iris was within normal limits 
in both eyes.  The maculae were within normal limits in both 
eyes.  The impression was anisometropia and presbyopia.  The 
January 1984 separation examination reflects a mild arcus 
senilis (corneae) not considered disqualifying.  Corrected 
distant visual acuity was 20/20, bilaterally.  A February 18 
(undated) entry reflects that the discs are sharp, positive 
SVP, and Grade I changes.  The veteran separated from 
service.  

A May 1984 VA general medical examination reflects that the 
visual field (VF) was within normal limits.  The pupils were 
equal, active and reactive to light and accommodation.  

Service medical records for the third period of service from 
April 1985 to June 1992 reflect decreased visual acuity 
(distant and near), bilateral arcus in the lower quadrant, 
eyewear prescriptions and include bifocal lens, an Amsler 
grid defect in the left eye, a dot lens in the right eye, a 
normal iris in both eyes, and epiphora.  A January 1985 
report of medical examination reflects defective color 
vision, that the intraocular tension in both eyes was within 
normal limits, and that the veteran had wore glasses since 
1978.  In March 1986, the veteran was given near vision 
glasses and refraction for distance vision.  Right eye visual 
acuity without correction was 20/70 and corrected to 20/20.  
The left eye visual acuity without correction was 20/200 and 
corrected to 20/20.  Visual acuity in both eyes was 20/20.  
Following an eye examination in January 1987, the assessment 
was compound myopic astigmatism, presbyopia, and that the 
ocular health was within normal limits.  A February 1991 
optometry clinic evaluation reflects a complaint of decreased 
visual acuity with the prescription.  The impression included 
symptoms secondary to overcorrected compound myopic 
astigmatism, presbyopia and lenticular changes consistent 
with patient's age.  

Evaluations in March 1992 reflect complaints of left eye 
tearing when reading and driving.  The veteran reported that 
his left eye hurt and burned when he read.  It felt like 
sweat was in his eye.  On examination, the eye was negative 
for mucous or drainage.  The anterior chamber of the eye was 
clear.  The conjunctivae were clear.  The iris was normal.  
The lens was clear.  The cornea was clear.  There was a 
notation that "tears run down [the] face".  The impressions 
were myopic astigmatism, presbyopia, dry eye, left greater 
than the right, partially plugged puncta left lower lid, 
cornea arcus, Amsler grid defect left eye, and dot lens 
/drusen macula of the right eye.  The assessment following 
the examination in the ophthalmology clinic was intraretinal 
hemorrhage.  

A May 1992 ophthalmology examination reflects assessment for 
early viral conjunctivitis versus allergic.  The 
separation/retirement examination dated in May 1992 reflects 
full field of vision, distant vision right 20/50 corrected to 
20/30 and left 20/70 corrected to 20/30.  Other relevant 
findings include that the veteran passed the color vision 
test.  A clinical examination of the pupils was normal, as 
was ocular motility. It was reported that an ophthalmoscopic 
examination was abnormal.  Intraretinal hemorrhage was listed 
as a defect.  The report of medical history completed for 
separation reflects that he sustained an eye injury when 
chipping paint aboard the U.S.S. Coral Sea.  It was reported 
that the veteran had an intraretinal hemorrhage - being 
followed up by the ophthalmology up to the present.  The 
veteran separated from service in June 1992. 

On VA ophthalmology examination in August 1992, the veteran 
complained  that his eyes watered when reading.  He stated 
that he had been found to have a retinal hemorrhage in 
service.  On examination, near visual acuity with correction 
was J1 in the right eye and J5 in the left eye.  Distant 
vision was corrected to 20/20 in each eye.  The veteran 
claimed that central vision became dark in the left eye and 
then cleared briefly after blinking.  The visual fields were 
somewhat constricted to confrontation with a 3-mm round white 
target against a black tangent screen.  Slit lamp examination 
showed clear anterior segments except for a few faint lens 
cortical changes mainly on the left.  On dilated fundus 
examination, the discs, maculae, vessels, and background 
appeared satisfactory.  There were good foveal pit reflexes.  
There was some faint sparkling of the internal limiting 
lamina inferior to the left macula.  The impression was 
probably a normal examination.  The examiner noted that he 
could not quite explain the somewhat constricted visual 
fields and the decreased near visual acuity of the left eye, 
nor could he account for the subjective darkness in the 
central vision of the left which clears with blinking.  

On VA general medical examination in August 1992, the pupils 
were equal, round and reactive to light and accommodation.  
Arcus senilis was noted bilaterally.  

The March 1993 visual VA examination reflects that the August 
1992 visual fields test indicated that the right visual field 
appeared to have an enlarged blind spot - actually, like an 
arcuate scotoma extending above and below the blind spot.  
The left visual field appeared to have some upper nasal 
quadrant loss.  In total, the fields did not appear 
physiologic or diagnostic of anything particular.  A 
handwritten notation reflects "these fields are not 
consistent with hypertensive retinopathy or any visual system 
disease the examiner could identify."  Corrected distant 
vision was 20/15 in each eye.  It was indicated that the 
veteran had reading glasses.  The pupils were round and 
equally reactive to light.  Ocular motility was full with 
orthophoria at both distance and near, and normal appearing 
convergence.  Confrontation of visual fields appeared full, 
but with some doubt about the temporal field of the right 
eye, where he said there was a dim area.  The anterior 
segment examination was unremarkable.  No excess tearing was 
noted, nor was there any conjunctival injection.  He denied 
frequent wiping of the eyes.  Applanation pressure was 13-mm 
Hg in the right eye and 14-mm Hg in the left eye.  The discs, 
maculae, vessels and background appeared satisfactory.  The 
impression was normal eye examination.  The examiner added 
that he had no satisfactory explanation for the veteran's 
tearing while reading.  He also noted that he could not 
explain the rather unusual Goldmann visual field test.  There 
appears to be a history of multiple somatic complaints and 
some inconsistencies, which may be at work here.

Additional evidence associated with the claims file 
subsequent to the April 1993 decision that denied service 
connection for a bilateral eye condition based on the absence 
of substantive clinical organic pathology or diagnosis of an 
eye condition to account for the veteran's subjective 
complaints includes the following:

Medical records from the Naval Medical Center for the period 
from January 1993 to April 1997 reflect decreased distant and 
near visual acuity, myopic presbyopia in the right eye, 
myopic astigmatism, presbyopia in the left eye, complaints of 
watery eyes since 1992, clouding corneas, +1 hypertensive 
retinopathy, good ocular health, and AV [  ] changes superior 
vasculature, complaints of blurry vision since 1989 received 
new glasses several times since, painless progressive loss of 
vision (PPLOV) - right eye greater than the left, arcus in 
the corneas of both eyes, and cataracts in both eyes, not 
visually significant at this time, mixed picture, presbyopia, 
and astigmatism.  

Additional service department records dated for the period 
between November 1997 and March 1999 reflect that the veteran 
wears glasses for reading, bilateral cataracts (right greater 
than left), chronic eye tearing, arcus senile bilateral, left 
eye subconjunctival hemorrhage with some interference with 
vision nasally related to blood, and that the visual fields 
were full to confrontation (FTC).  The iris was within normal 
limits in both eyes.  There was a moderate corneal arcus for 
both eyes.  The lens was 2+ "NS" for both eyes.  

The veteran believes that his bilateral eye condition, 
claimed as bilateral cataracts and tearing in the eyes, is 
related to military service.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Therefore, the determinative issue 
is whether the current bilateral eye condition, claimed as 
bilateral cataracts and tearing of the eyes, had its onset 
in-service and continues up to the present date or whether 
the current disability was aggravated by any incident in-
service.  For the purposes of new and material evidence, 
there must be the submission of additional evidence that is 
not cumulative of any evidence already submitted and it must 
be material to whether the bilateral eye condition, claimed 
as bilateral cataracts and tearing of the eyes, was incurred 
in or aggravated by military service.  If there is, then 
there must be a link established by medical evidence that has 
not been previously considered.  

The Board notes that the RO originally denied the veteran's 
claim on the basis that the evidence failed to establish the 
presence of any organic pathology involving the eyes.  The 
evidence received since the April 1993 determination includes 
service department medical records reflecting treatment 
following the veteran's separation from service.  These 
records now show that the veteran has bilateral cataracts.  
This evidence is new, inasmuch as it was not previously of 
record.  In addition, it obviously bears substantially and 
materially on the question before the Board, that is, whether 
the veteran has an eye disability which is related to 
service.  The fact that the veteran has submitted evidence 
demonstrating the presence of a current bilateral eye 
disability left eye of such significance that it must be 
considered in order to fairly adjudicate the claim.  
Accordingly, the Board finds that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for a bilateral eye disability. 

Since the Board has concluded that the evidence submitted in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for a bilateral eye disability is new 
and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

A review of the entire evidence of record shows that the 
veteran was seen on a number of occasions during service for 
eye complaints.  It was variously indicated that he had 
refractive error and retinal hemorrhage.  It is significant 
to point out that the VA eye examinations in August 1992 and 
March 1993 were found to be normal.  The Board concedes that 
he recently has been found to have cataracts.  The record 
contains the veteran's statements to the effect that, in his 
opinion, the bilateral eye condition had its onset in-
service.  While the veteran is competent to present lay 
evidence as to the events he observed and to the symptoms he 
experienced, Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his lay assumptions regarding the relationship between 
various events and the development of various medical 
disorders are outside the scope of his competence, and cannot 
serve as a basis for reopening the claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (Statement that are not 
competent are insufficient for purposes of reopening a 
claim)).  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has a bilateral eye disability which is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The only evidence in 
support of the veteran's claim consists of his statements.  
Since he is not a medical expert, he is not competent to 
express an authoritative opinion regarding medical causation.  
See Espiritu v. Derwinski 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board concludes, therefore, that 
the veteran's claim for service connection for a bilateral 
eye disability is not well grounded.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current psychiatric disability to service, a 
remand is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a psychiatric 
disability.  In essence, what is required is competent 
medical evidence which links the currently claimed disability 
to the veteran's service or any incident thereof.

At this juncture, the Board acknowledges the representative's 
argument that VA is required to develop a potentially 
plausible claim on a factual basis and in that regard, the 
Manual M21-1 provisions require the Board to remand the case 
for further development.  In Morton v. West, 12 Vet. App. 477 
(1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well-groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral eye condition, 
claimed as bilateral cataracts and tearing of the eyes and, 
to this extent, the appeal is granted.  Service connection 
for a bilateral eye disability is denied.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

